Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   This office action is in response to the amendment filed on 6/23/2022 in which claims 1, 3-4, 6-11, 13-17, 19-20 are pending, claims 1, 3-4, 6, 8, 9, 10, 13, 14, 15 are currently amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 9, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO2017/124865), herein referred to as Guo, see U.S. Publication (2018/0098492) for English Translation 
In regards to claim 1, Guo discloses a trimmer head, comprising: a spool (spool 411) configured to rotate about a rotation axis (central axis), the spool being provided with a plurality of first transmission teeth (second engaging teeth 411b; Fig. 4D); and a head housing (412) for accommodating at least a part of the spool, the head housing being provided with a plurality of second transmission teeth (412f; fig. 4F) for engaging with the plurality of first transmission teeth (411b); wherein, when the trimmer head rotates about the rotation axis and along a predetermined direction, the plurality of first transmission teeth (411b) engage with the plurality of second transmission teeth (412f) to transmit a force between the head housing and the spool, the force acting on a point of action of the head housing or the spool (point of engagement of teeth 411b and 412f) to drive the head housing (412) and the spool (411) to rotate synchronously along the predetermined direction (around the axis), on a circle around the rotation axis and passing through the point of action, a radial direction connecting the point of action and the rotation axis is defined as a first direction, a tangent direction of the circle at the point of action is defined as a second direction, the second direction is perpendicular to the first direction (the directions are not related to any structure of the trimmer), and the force has a first component force along the first direction and a second component force along the second direction to drive one of the head housing and the spool to rotate with the other (the forces are not related to any structure of the trimmer).
wherein each of the plurality of first transmission teeth (411b) is formed with a first contact surface (flat face surface at the end of the slant), each of the plurality of second transmission teeth (412f; flat face surface at the end of the slant) is formed with a second contact surface for contacting with the first contact surface, and the second component force at least partially acts on the second contact surface and the second component force at least partially acts on the second contact surface.
Guo does not disclose the height of the plurality of first transmission teeth in a direction of rotation is less or equal to 5 mm, although arguable, as the teeth are slanted, at least a portion of the beginning of the incline would be less than 5 mm.  
	However, the different between Guo and the claimed invention is the undisclosed height dimension of the teeth.  The Guo teeth and the teeth of the instant invention perform the same operation, in the same location on the top and bottom of the spool, and generally appear to be commiserate in size.  It is noted that it has been that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Moreover, as no other dimensions to the spool head and trimmer are being set forth, the difference amounts to a scaling up or down of the Guo spool of which it has been also held that a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.   The specific size of 5 mm does not appear to serve any particular advantage, or particular purpose, or solve a stated problem.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have set the teeth at 5mm because the Applicant has not disclosed that the teeth height provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the spool of Guo and the Applicant’s claimed invention to perform equally well with either the teeth height of Guo or the 5 mm height because both heights allow for the teeth of the spool and teeth of the housing to extend over each other in a rotational direction.  Therefore, it would have been prima facie obvious to have modified the Guo spool to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Guo.



    PNG
    media_image1.png
    610
    1428
    media_image1.png
    Greyscale

 
In regards to claim 3 and 17, the modified device of Guo discloses wherein the plurality of second transmission teeth (412f) are sequentially distributed on the circle around the rotation axis (fig. 4f) and the first contact surface (flat face surface at the end of the slant) extends in a plane parallel to the rotation axis.  
In regards to claim 7, the modified device of Guo discloses wherein the trimmer head further comprises a drive shaft (422; fig. 4C) connected to the spool (411), the head housing (412) is formed with a through hole (defined by teeth 412d) around the rotation axis (axis through center of hole 412d) through which the drive shaft (422) can pass, and the plurality of second transmission teeth (412f) are distributed around the through hole (defined by 412d; Fig. 4f).  
In regards to claim 9 and 20, the modified device of Guo discloses wherein each of the plurality of first transmission teeth (411b; fig. 4D and 4G) comprises a first contact surface (flat end) , a first arc surface (inner arcuate surface extending from the flat end)and a second arc surface (a subsequent arcuate surface extending from the flat end), the first contact surface is used to connect with the plurality of second transmission teeth (412f), and the first contact surface (flat portion of 411b) connects the first arc surface and the second arc surface (best shown in Figure 4G) .  
In regards to claim 15, the modified device of Guo discloses a string trimmer (400; fig. 4), comprising: a trimmer head (450) for cutting grass; and a driving device (motor 421) configured to provide rotational power to the trimmer head (450); wherein the trimmer head comprises: a spool (411) configured to rotate about a rotation axis, the spool being provided with a plurality of first transmission teeth (411b; fig. 4D); and a head housing (412) for accommodating at least a part of the spool (411), the head housing (412) being provided with a plurality of second transmission teeth (412f; fig. 4f) for engaging with the plurality of first transmission teeth (411b); wherein, when the trimmer head rotates about the rotation axis (center axis; 410a) and along a predetermined direction (clock/counter clockwise), the plurality of first transmission teeth (411b) engage with the plurality of second transmission teeth (412f) to transmit a force between the head housing (412) and the spool (411), the force acts on a point of action of the head housing or the spool to drive the head housing and the spool to rotate synchronously along the predetermined direction, and on a circle around the rotation axis (410a) and passing through the point of action, a radial direction connecting the point of action and the rotation axis is defined as 23ACTIVE 52419158v1a first direction, a tangent direction of the circle at the point of action is defined as a second direction, the second direction is perpendicular to the first direction (the directions are not related to any structure of the trimmer), and the force has a first component force along the first direction and a second component force along the second direction to drive one of the head housing and the spool to rotate with the other (the forces are not related to any structure of the trimmer); and wherein a height of the plurality of first transmission teeth in a direction of the rotation axis is less than or equal to 5 mm.
In regards to claim 16, the modified device of Guo discloses wherein each of the plurality of first transmission teeth (411b) is formed with a first contact surface (flat face surface at the end of the slant), each of the plurality of second transmission teeth (412f; flat face surface at the end of the slant) is formed with a second contact surface for contacting with the first contact surface, and the second component force at least partially acts on the second contact surface.  

Claims 4, 6 and 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO2017/124865), herein referred to as Guo see U.S. Publication (2018/0098492) for English Translation in view of Sprungman et al. (U.S. Publication 2015/0342116), herein referred to as Sprungman.  In regards to claims 4 and 6, Guo discloses wherein the first and second contact surfaces extend in a plane but it cannot be determined if the plane is arranged so as not to pass through the rotation axis or just in front or behind the rotation axis.    The difference being determined by the slant of the contact surface relative to the radial center.   Attention is further directed to the Sprungman trimmer head.  Sprungman also discloses a trimmer head wherein the spool had a plurality of ramps 240 with a sloped top surface 716 and a stop face 714.  As best shown in Figure 6B, instead of having the stop face radially align with the center of the central opening 704 and the center of the rotation axis, the faces are at an angle to the rotation axis.  As annotated below all, of the stop faces pass around the center of the central opening 704.  By providing the faces at an angle, there is a greater surface area for the mating stop face to engage.  As it is known in the art to vary the angle of the stop face as shown by Sprungman, it would have been obvious to one having ordinary skill in the art to have modified the face angle of Guo such that it didn’t extend in a plane through the center of rotation as a results effective variable concerning the needed engagement surface area between the mating stop faces that maintained the two in rotational agreement until the force was overcome to spool out additional string. 
    PNG
    media_image2.png
    873
    1090
    media_image2.png
    Greyscale

In regards to claim 10, the modified device of Guo discloses a trimmer head comprising: a spool configured to rotate about a rotation axis, the spool being provided with a first transmission tooth; and a head housing accommodating at least a part of the spool, the head housing being provided with a second transmission tooth for engaging with the first transmission toot; 
 wherein, when the trimmer head rotates about the rotation axis and along a predetermined direction, the first transmission tooth engages with the second transmission tooth to transmit a force between the head housing and the spool, the first transmission tooth comprises a first contact surface for contacting with the second transmission tooth, and the first contact surface extends in a plane that does not pass though the rotation axis (as modified by Sprungman);and wherein a height of the first transmission tooth in a direction of the rotation axis is less than or equal to 5 mm (as modified as set forth in claim 1 above).
In regards to claim 11, the modified device of Guo discloses wherein the plane (e.g. of the stop face 714; Sprungman as modified) is parallel to the rotation axis.  
In regards to claim 14, the modified device of Guo discloses wherein each of the plurality of first transmission teeth (411b; fig. 4D and 4G) comprises a first contact surface (flat end) , a first arc surface (inner arcuate surface extending from the flat end)and a second arc surface (a subsequent arcuate surface extending from the flat end), the first contact surface is used to connect with the plurality of second transmission teeth (412f), and the first contact surface (flat portion of 411b) connects the first arc surface and the second arc surface (best shown in Figure 4G) .  


Claims 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO2017/124865), herein referred to as Guo see U.S. Publication (2018/0098492) for English Translation in view of Skinner (U.S. Publication 2016/0324067).  In regards to claim 8, 13 and 19; Guo discloses a trimmer head, comprising: a spool (spool 411) configured to rotate about a rotation axis (central axis), the spool being provided with a plurality of first transmission teeth (second engaging teeth 411b; Fig. 4D); and a head housing (412) for accommodating at least a part of the spool, the head housing being provided with a plurality of second transmission teeth (412f; fig. 4F) for engaging with the plurality of first transmission teeth (411b); wherein, when the trimmer head rotates about the rotation axis and along a predetermined direction, the plurality of first transmission teeth (411b) engage with the plurality of second transmission teeth (412f) to transmit a force between the head housing and the spool, the force acting on a point of action of the head housing or the spool (point of engagement of teeth 411b and 412f) to drive the head housing (412) and the spool (411) to rotate synchronously along the predetermined direction (around the axis), on a circle around the rotation axis and passing through the point of action, a radial direction connecting the point of action and the rotation axis is defined as a first direction, a tangent direction of the circle at the point of action is defined as a second direction, the second direction is perpendicular to the first direction (the directions are not related to any structure of the trimmer), and the force has a first component force along the first direction and a second component force along the second direction to drive one of the head housing and the spool to rotate with the other (the forces are not related to any structure of the trimmer).
wherein each of the plurality of first transmission teeth (411b) is formed with a first contact surface (flat face surface at the end of the slant), each of the plurality of second transmission teeth (412f; flat face surface at the end of the slant) is formed with a second contact surface for contacting with the first contact surface, and the second component force at least partially acts on the second contact surface and the second component force at least partially acts on the second contact surface.
Guo discloses the wherein a radius of a first circle of the plurality of first transmission teeth is defined as a first radius (see annotated drawing below), a radius of a second circle of the spool is defined as a second radius (see annotated drawing below) the first radius is less than the second radius.  It is noted that as the first and second transmission teeth overlap, only one of the teeth have been provided in the annotation, as their shapes are substantially identical.  Guo does not disclose the diameter/radius of the spool, nor the spacing between the first and second surfaces of the teeth, such a ratio of the area of the first circle to the area of the second circle is less than or equal to 0.6 cannot be ascertained.  If the area of the first circle is expressed as pi * R^2, where R is radius of the circle.  The ratio, of the two circles would reduce to R12 / R22 < 0.6.  
Attention is further directed to the Skinner reference which discloses trimmer head with use for lines and blades. Skinner discloses that a conventional trimmer head is around 4 to 6 inches.  Assuming then that the 2nd radius is around 3 inches and the 1st radius is around ¾ the length of the 1st radius or 2.25 inches, the ratio would be around 2.252 / 32  or ~0.5625.  As no exact radi have been provided the difference amounting to a ratio of the width of the ramps, it would have been obvious to one having ordinary skill in the art to have increased the thickness of the ramps to increase the contact area, as known by Skinner that the actual size of trimmer spools is around 4 to 6 inches and the width of the ramps of Guo appear to be within the claimed range, such that the ratio of the areas was around 0.6. 

    PNG
    media_image3.png
    829
    900
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments, see page 11 of 14, filed 6/23/2022, with respect to claim 5 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo et al. (WO2017/124865), herein referred to as Guo.
In regards to claim 8, the Examiner initially read the claims as comparing two circular areas as in circular rings. Thus considering the circular area as the entire area under contained by the radius, the ratio reduces to R12 / R22 < 0.6.  While, no difference in radi are set forth, it appears from the figures that the one radi is approximately ¾ the length of the outer radi. Thus, the ratio of R12 / R22 provides for a ratio as similarly claimed, such that any difference being provided in a increase or decrease of contact area which does not materially differentiate over the Guo reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724